Citation Nr: 1635103	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-10 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a foot disorder, claimed as symptoms of fasciitis and a bunion deformity. 

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to an initial compensable rating for pseudofolliculitis barbae. 

4.  Entitlement to an initial compensable rating for bilateral foot onychomycosis.

5.  Entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980 and from July 1981 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Offices (RO).  This appeal was processed using the Veterans Benefits Management System (VBMS). The Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In several statements the Veteran has raised concerns over issues such as clothing allowances, travel pay, and billing issues.  These types of matters must be taken up with the VA Medical Center.  

The Veteran stated in several documents (see, e.g., January 2012 and March 2014 VA Forms 9 and July 2014 notice of disagreement) that he also wanted service connection for acne vulgaris with scarring.  This claim is REFERRED to the RO.

The issues of (1) an initial compensable rating for bilateral onychomycosis; 
(2) service connection for a foot disorder, claimed as symptoms of fasciitis and a bunion deformity; (3) service connection for a right ankle disorder; and 
(4) entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's pseudofolliculitis barbae is manifested on less than 5 percent of the entire body or less than 5 percent of exposed areas affected; systemic therapy was not required during any relevant 12-month period; and it is not productive of any characteristic of disfigurement of the head, face, or neck.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's pseudofolliculitis barbae disability (skin disability) is currently rated as noncompensable.  The disability is rated under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (dermatitis or eczema).  The Board finds that Diagnostic Code 7806 for rating dermatitis or eczema is the appropriate Diagnostic Code for rating the Veteran's skin disability as dermatitis or eczema has the anatomical localization and symptomatology that is closely analogous to pseudofolliculitis barbae.

Under Diagnostic Code 7806, less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period warrants a noncompensable rating.  At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating. With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period a 30 percent rating is warranted.  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating. 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck be rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:  (A) Scar is 5 or more inches (13 or more cm.) in length; (B) Scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (C) Surface contour of scar is elevated or depressed on palpation; (D) Scar is adherent to underlying tissue; (E)  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);(F) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (G) Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (H) Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The evidence includes a July 2010 VA skin examination.  During the evaluation, it was noted that the Veteran did not shave and had not had pseudofolliculitis barbae since service.   No skin symptoms were noted.  The examiner indicated that the Veteran had no sign of pseudofolliculitis barbae on his face at the time of evaluation even though he did shave for the examination.  There were few very small, pitted
areas on his cheeks which appeared secondary to severe infected acne in the past.

In a following December 2012 VA skin examination, the examiner diagnosed pseudofolliculitis barbae.  It was noted that the Veteran's skin condition did not cause scarring of the head, face, or neck.  Further, the Veteran had not been treated with oral or topical medication in the past 12 months for his skin disorder.  The examiner also indicated that the Veteran had a beard with few scattered papules, which was noted to be less than 1 percent of the total body area and less than 5 percent of the exposed area affected.  It was indicated that the Veteran had severe cystic acne in the past, which resulted in scarring on both cheeks and the bridge of his nose as was seen in photographs provided in the record.  

The Veteran was afforded another VA skin examination in December 2013, but the evaluation only discussed the Veteran's fungal condition in his feet, and did not address pseudofolliculitis barbae.  

Review of VA medical records in the relevant time period shows that the Veteran has been prescribed a topical cream for acne.  He was also prescribed an antibiotic (Doxycycline) to reduce aggregation of white blood cells around follicles.  See April 2011 VA treatment record.  

Upon review of all the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his pseudofolliculitis barbae under Diagnostic Code 7806 because at no point in the appeals period has his skin disability affected at least 5 percent of his entire body or exposed areas, nor have intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs been required. While the Veteran did take Doxycycline (an antibiotic), which is a systemic treatment, the Veteran has not advanced, and the record does not reflect, that Doxycycline is a drug comparable to corticosteroids or other immunosuppressive drugs as contemplated by Diagnostic Code 7806.  In fact, he stated that there was no proof such drugs or treatment helped with his condition, clearly implying he was not using such therapies.

The Veteran has been prescribed topical ointments such as Tretinon cream and Clindamycin gel.  Tretinon cream is a retinoid drug, and Clindamycin is an antibiotic.  See http://www.webmd.com/drugs/2/drug-3956/tretinoin-topical/details and http://www.webmd.com/drugs/2/drug-1465/clindamycin-phosphate-topical/details.  Neither of these topical treatments are a corticosteroid.  See Johnson v. McDonald, No. 14-2778, March 1, 2016 (finding that systemic therapy can include topical corticosteroids).  

In a January 2015 statement, the Veteran did not state any additional symptoms than shown on the examination, but rather his belief that he should be awarded a compensable rating based on the permanent profiles he received during service.  However, the question is the current severity of the condition, not the past.

The Board has also considered the criteria for Diagnostic Code 7800, but finds that a compensable rating under this code is also not warranted.  The Veteran's pseudofolliculitis barbae has not been shown during the appeal period, to be productive of any characteristic of disfigurement, as defined above.  Further, although the Veteran has been shown to have some scarring on his cheeks and nose, the examiners indicated that these scars were as a result of severe acne in the past, and not related to the service-connected pseudofolliculitis barbae disability.  Although the Veteran vigorously disagrees and feels the scarring is from the pseudofolliculitis barbae, he is not a medical professional, and the Board must rely on the medical opinions that the scarring is due to a condition that is currently not service-connected.  [The claims has been referred to the RO.]

The Board has considered the application of other diagnostic codes in order to afford the Veteran a higher rating but does not find any raised by the medical evidence.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

As the assigned noncompensable evaluation reflects the actual degree of impairment shown since the date the Veteran filed his claim for an increased (compensable) rating for the Veteran's pseudofolliculitis barbae, there is no basis for staged ratings for this claim. 

As the preponderance of the evidence is against a compensable rating for pseudofolliculitis barbae, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of referral for an extraschedular evaluation is made. 
38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board notes that the rating schedule takes into account the type of treatment required to manage a skin disability such as pseudofolliculitis barbae and the area affected by the disorder.  The Veteran manages his skin disability by carefully shaving, using a topical cream, and taking an antibiotic.  The Veteran does not demonstrate an exceptional or unusual disability.  Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 
38 C.F.R. § 3.321(b)(1). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a May 2015 VA ankle examination report, the Veteran indicated that he was currently employed as a parts clerk.  The Veteran has not asserted that he is unable to maintain employment as a result of his service-connected disabilities.  As such, the issue of TDIU is not raised in this case.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Because this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for his pseudofolliculitis barbae disability, no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The service treatment records, post-service treatment records, and the Veteran's statements are associated with the record.  Further, he was afforded VA examinations in July 2010 and December 2013 to assist in determining the nature and severity of his service-connected skin disability currently on appeal.  As the VA medical examination reports were written after an interview with the Veteran, an examination, contain findings regarding the severity of his disabilities, and discuss the relevant rating criteria, the examination reports are adequate for rating purposes. Under these circumstances, there is no duty to provide an additional medical examination or opinion. 

In view of the foregoing, VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Further, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial compensable rating for pseudofolliculitis barbae is denied.


REMAND

Manlincon Issues

In a June 2014 rating decision, the RO granted a noncompensable rating for 
bilateral onychomycosis and denied entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  In June 2014, the Veteran filed a notice of disagreement (NOD) with the June 2014 rating decision.  

In a May 2015 rating decision, the RO denied service connection for a foot disorder, claimed as symptoms of fasciitis and bunion deformity and denied service connection for a right ankle disorder.  The Veteran filed a NOD with the May 2015 rating decision in July 2015.  

Despite the Veteran's timely filed June 2014 and July 2015 NODs, no further action has been completed by the RO.  Accordingly, a Statement of the Case must be sent to the Veteran on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issues of (1) an initial compensable rating for bilateral onychomycosis; 
(2) service connection for a foot disorder, claimed as symptoms of fasciitis and a bunion deformity; (3) service connection for a right ankle disorder; and (4) entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


